 



Exhibit 10.2

HYPERION SOLUTIONS CORPORATION

2004 EQUITY INCENTIVE PLAN

NOTICE OF GRANT OF RESTRICTED STOCK

<<Name>>
<<Address>>

     Unless otherwise defined herein, the terms defined in the 2004 Equity
Incentive Plan shall have the same defined meanings in the attached Restricted
Stock Purchase Agreement (the “Agreement”).

     You have been granted the right to purchase Common Stock of the Company,
subject to the terms and conditions of the Plan and this Agreement, as follows:

                 
Grant Number
             
 
       
Date of Grant
      <<DateOfGrant>>      
 
       
Exercise Price Per Share
  $   .001      
 
       
Total Number of Shares Subject
      <<NumberOfShares>>      
    to This Stock Purchase Right
       

     YOU MUST EXERCISE THIS STOCK PURCHASE RIGHT BEFORE THE EXPIRATION DATE OR
IT WILL TERMINATE AND YOU WILL HAVE NO FURTHER RIGHT TO PURCHASE THE SHARES.

     This Stock Purchase Right is granted under and subject to all of the terms,
restrictions and rights set forth in both the Plan itself and the Restricted
Stock Purchase Agreement between Hyperion and the Purchaser.

 



--------------------------------------------------------------------------------



 



HYPERION SOLUTIONS CORPORATION

RESTRICTED STOCK PURCHASE AGREEMENT

     This Restricted Stock Purchase Agreement (this “Agreement”) is made and
entered into as of «DateOfAgreement» by and between «Name» (“Purchaser”) and
Hyperion Solutions Corporation, a Delaware Corporation (the “Company”). All
terms used herein without definition shall have the meanings ascribed to them in
the Company’s 2004 Equity Incentive Plan (the “Plan”).

     WHEREAS, the Purchaser is an executive Employee, and the Purchaser’s
continued participation is considered by the Company to be important for the
Company’s continued growth; and

     WHEREAS, in order to give the Purchaser an opportunity to acquire an equity
interest in the Company as an incentive for the Purchaser to participate in the
affairs of the Company, the Administrator has granted to the Purchaser a Stock
Purchase Right subject to the terms and conditions of the Plan and the Notice of
Grant, which are incorporated herein by reference.

     NOW THEREFORE, the parties agree as follows:

          1. Purchase and Sale of Stock. The Company hereby sells to the
Purchaser and the Purchaser hereby purchases from the Company «NumberOfShares»
shares of the Company’s Common Stock (the “Shares”) at a purchase price equal to
$0.001 per share (the “Purchase Price”). The Company hereby acknowledges receipt
of the Purchase Price.

          2. Repurchase Option.

               a. In the event the Purchaser ceases to be an Employee for any or
no reason (including death or disability) before all of the Shares are released
from the Company’s Repurchase Option (see Section 3), the Company shall, upon
the date of such termination (as reasonably fixed and determined by the Company)
have an irrevocable, exclusive option (the “Repurchase Option”) to repurchase at
a price equal to $0.001 per share, up to that number of shares which constitute
the Unvested Shares (as defined in Section 3). The Repurchase Option shall be
exercised by the Company by delivering written notice to the Purchaser or the
Purchaser’s executor (with a copy to the Escrow Holder), together with payment
therefor. Upon delivery of such notice and payment, the Company shall become the
legal and beneficial owner of the Shares being repurchased and all rights and
interests therein or relating thereto, and the Company shall have the right to
retain and transfer to its own name the number of Shares being repurchased by
the Company.

               b. Whenever the Company shall have the right to repurchase Shares
hereunder, the Company may designate and assign one or more employees, officers,
directors or stockholders of the Company or other persons or organizations to
exercise all or a part of the Company’s acquisition rights under this Agreement.

          3. Release of Shares From Repurchase Option.

          <<Para3_ReleaseOfShares>>

2



--------------------------------------------------------------------------------



 



               a. Any of the Shares that have not yet been released from the
Repurchase Option are referred to herein as “Unvested Shares.”

               b. The Shares that have been released from the Repurchase Option
shall be delivered to the Purchaser at the Purchaser’s request (see Section 5).

          4. Restriction on Transfer. Except for the escrow described in
Section 5 or the transfer of the Shares to the Company or its assignees
contemplated by this Agreement, none of the Shares or any beneficial interest
therein shall be transferred, encumbered or otherwise disposed of in any way
until such Shares are released from the Company’s Repurchase Option in
accordance with the provisions of this Agreement, other than by will or the laws
of descent and distribution.

          5. Escrow of Shares.

               a. To ensure the availability for delivery of the Purchaser’s
Unvested Shares upon repurchase by the Company pursuant to the Repurchase
Option, the Company shall, upon execution of this Agreement, deliver and deposit
with the Secretary of the Corporation as an escrow holder designated by the
Company (the “Escrow Holder”) the share certificates representing the Unvested
Shares, together with the stock assignment duly endorsed by the Purchaser in
blank, attached hereto as Exhibit 1. The Unvested Shares and stock assignment
shall be held by the Escrow Holder, pursuant to the Joint Escrow Instructions of
the Company and Purchaser attached hereto as Exhibit 2, until such time as the
Company’s Repurchase Option expires. As a further condition to the Company’s
obligations under this Agreement, the Company may require the spouse of
Purchaser, if any, to execute and deliver to the Company the Consent of Spouse
attached hereto as Exhibit 3.

               b. The Escrow Holder shall not be liable for any act it may do or
omit to do with respect to holding the Unvested Shares in escrow while acting in
good faith and in the exercise of its judgment.

               c. If the Company or any assignee exercises the Repurchase Option
hereunder, the Escrow Holder, upon receipt of written notice of such exercise
from the proposed transferee, shall take all steps necessary to accomplish such
transfer.

               d. When the Repurchase Option has been exercised or expires
unexercised or a portion of the Shares has been released from the Repurchase
Option, upon request the Escrow Holder shall promptly cause a new certificate to
be issued for the released Shares and shall deliver the certificate to the
Company or the Purchaser, as the case may be.

               e. Subject to the terms hereof, the Purchaser shall have all the
rights of a stockholder with respect to the Shares while they are held in
escrow, including without limitation, the right to vote the Shares and to
receive any cash dividends declared thereon. If, from time to time during the
term of the Repurchase Option, there is (i) any stock dividend, stock split or
other change in the Shares, or (ii) any merger or sale of all or substantially
all of the assets or other acquisition of the Company, any and all new,
substituted or additional securities to which the Purchaser is entitled by
reason of the Purchaser’s ownership of the Shares shall be immediately subject
to this escrow, deposited with the Escrow Holder and included thereafter as
“Shares” for purposes of this Agreement and the Repurchase Option.

3



--------------------------------------------------------------------------------



 



          6. Legends. The share certificate evidencing the Shares, if any,
issued hereunder shall be endorsed with the following legend (in addition to any
legend required under applicable state securities laws):

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
UPON TRANSFER AND RIGHTS OF REPURCHASE AS SET FORTH IN AN AGREEMENT BETWEEN THE
COMPANY AND THE STOCKHOLDER, A COPY OF WHICH IS ON FILE WITH THE SECRETARY OF
THE COMPANY.

          7. Adjustment for Stock Split. All references to the number of Shares
in this Agreement shall be appropriately adjusted to reflect any stock split,
stock dividend or other change in the Shares that may be made by the Company
after the date of this Agreement.

          8. Tax Consequences. The Purchaser has reviewed with the Purchaser’s
own tax advisors the federal, state, local and foreign tax consequences of this
investment and the transactions contemplated by this Agreement. The Purchaser is
relying solely on such advisors and not on any statements or representations of
the Company or any of its agents. The Purchaser understands that the Purchaser
(and not the Company) shall be responsible for the Purchaser’s own tax liability
that may arise as a result of the transactions contemplated by this Agreement.
The Purchaser understands that Section 83 of the Internal Revenue Code of 1986,
as amended (the “Code”), taxes as ordinary income the difference between the
purchase price of the Shares and the Fair Market Value of the Shares as of the
date any restrictions on the Shares lapse. In this context, “restriction”
includes the right of the Company to repurchase the Shares pursuant to the
Repurchase Option. The Purchaser understands that the Purchaser may elect to be
taxed at the time the Shares are acquired rather than when and as the Repurchase
Option expires by filing an election under Section 83(b) of the Code with the
IRS within 30 days from the date of purchase.

THE PURCHASER ACKNOWLEDGES THAT (i) MULTIPLE PROTECTIVE ELECTIONS MAY BE FILED
UNDER SECTION 83(b) AND (ii) IT IS THE PURCHASER’S SOLE RESPONSIBILITY AND NOT
THE COMPANY’S TO FILE TIMELY THE ELECTION UNDER SECTION 83(b) WITHIN 30 DAYS
AFTER THE DATE OF THIS AGREEMENT.

     9. General Provisions.

               a. This Agreement shall be governed by the internal substantive
laws, but not the choice of law rules of California. This Agreement, subject to
the terms and conditions of the Plan and the Notice of Grant, represents the
entire agreement between the parties with respect to the acquisition of the
Shares by the Purchaser. In the event of a conflict between the terms and
conditions of the Plan and the terms and conditions of this Agreement, the terms
and conditions of

4



--------------------------------------------------------------------------------



 



the Plan shall prevail. In the event of a conflict between the terms and
conditions of this Agreement and the terms and conditions of the Notice of
Grant, including without limitations the purchase price and escrow provisions
contained herein, the terms and conditions of this Agreement shall prevail.

               b. Any notice, demand or request required or permitted to be
given by either the Company or the Purchaser pursuant to the terms of this
Agreement shall be in writing and shall be deemed given when delivered
personally or deposited in the U.S. mail, First Class with postage prepaid, and
addressed to the parties at the addresses of the parties set forth at the end of
this Agreement or such other address as a party may request by notifying the
other in writing. Any notice to the Escrow Holder shall be sent to the Company’s
address with a copy to the other party hereto.

               c. The rights of the Company under this Agreement shall be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder shall inure to the benefit of, and be enforceable by the
Company’s successors and assigns. The rights and obligations of the Purchaser
under this Agreement may only be assigned with the prior written consent of the
Company.

               d. Either party’s failure to enforce any provision of this
Agreement shall not in any way be construed as a waiver of any such provision,
nor prevent that party from thereafter enforcing any other provision of this
Agreement. The rights granted both parties hereunder are cumulative and shall
not constitute a waiver of either party’s right to assert any other legal remedy
available to it.

               e. The Purchaser agrees upon request to execute any further
documents or instruments necessary or desirable to carry out the purposes or
intent of this Agreement.

               f. PURCHASER ACKNOWLEDGES AND AGREES THAT THE VESTING OF SHARES
PURSUANT TO SECTION 3 HEREOF IS EARNED ONLY BY CONTINUING SERVICE AS AN EMPLOYEE
AT THE WILL OF THE COMPANY (AND NOT THROUGH THE ACT OF BEING HIRED OR ACQUIRING
SHARES HEREUNDER). PURCHASER FURTHER ACKNOWLEDGES AND AGREES THAT THIS
AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET
FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED
ENGAGEMENT AS AN EMPLOYEE FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND
SHALL NOT INTERFERE WITH PURCHASER’S RIGHT OR THE COMPANY’S RIGHT TO TERMINATE
PURCHASER’S RELATIONSHIP AS AN EMPLOYEE AT ANY TIME, WITH OR WITHOUT CAUSE.

     By Purchaser’s signature below, Purchaser represents that he or she is
familiar with the terms and provisions of the Plan, and hereby accepts this
Agreement subject to all of the terms and provisions thereof. Purchaser has
reviewed the Plan and this Agreement in their entirety, has had an opportunity
to obtain the advice of counsel prior to executing this Agreement and fully
understands all provisions of this Agreement. Purchaser agrees to accept as
binding, conclusive and final all

5



--------------------------------------------------------------------------------



 



decisions or interpretations of the Administrator upon any questions arising
under the Plan or this Agreement. Purchaser further agrees to notify the Company
upon any change in the residence indicated in the Notice of Grant.

                  Send Notices to the following addresses:   To Hyperion At:    
General Counsel     Hyperion Solutions Corporation     5450 Great America
Parkway     Santa Clara, CA 95054
 
       
<<Name>>
       
<<Address>>
       
 
          With a copy of the notice sent to:   Stock Administrator     Hyperion
Solutions Corporation     900 Long Ridge Road     Stamford, CT 06902
 
       
For Purchaser (if any):
       
 
                 
 
                 
 
                 
 
         
DATED: <<DateOfAgreement>>
       
 
        PURCHASER   HYPERION SOLUTIONS CORPORATION
 
       

  By:    
 
     
<<Name>>
  Name:    

     

  Title:    
 
     

6



--------------------------------------------------------------------------------



 



EXHIBIT 1

ASSIGNMENT SEPARATE FROM CERTIFICATE

     FOR VALUE RECEIVED I, ___, hereby sell, assign and transfer unto ___(___)
shares of the Common Stock of Hyperion Solutions Corporation standing in my name
of the books of said corporation represented by Certificate No. ___herewith and
do hereby irrevocably constitute and appoint ___to transfer the said stock on
the books of the within named corporation with full power of substitution in the
premises.

     This Stock Assignment may be used only in accordance with the Restricted
Stock Purchase Agreement (the “Agreement”) between Hyperion Solutions
Corporation and the undersigned dated ___, 20___.

Dated: _______________, 20__

Signature: ______________________________

INSTRUCTIONS: Please do not fill in any blanks other than the signature line.
The purpose of this assignment is to enable the Company to exercise the
Repurchase Option, as set forth in the Agreement, without requiring additional
signatures on the part of the Purchaser.

7



--------------------------------------------------------------------------------



 



EXHIBIT 2

JOINT ESCROW INSTRUCTIONS

<<DateOfAgreement>>

Corporate Secretary
Hyperion Solutions Corporation
5450 Great America Parkway
Santa Clara, CA 95054

Dear Corporate Secretary:

     As Escrow Agent for both Hyperion Solutions Corporation, a Delaware
corporation (the “Company”), and the undersigned purchaser (the “Purchaser”),
you are hereby authorized and directed to hold the documents delivered to you
pursuant to the terms of that certain Restricted Stock Purchase Agreement
(“Agreement”) between the Company and the undersigned, in accordance with the
following instructions:

     1. In the event the Company and/or any assignee of the Company (referred to
collectively as the “Company”) exercises the Company’s Repurchase Option set
forth in the Agreement, the Company shall give to Purchaser and you a written
notice specifying the number of shares of stock to be repurchased and the time
for a closing hereunder at the principal office of the Company. Purchaser and
the Company hereby irrevocably authorize and direct you to close the transaction
contemplated by such notice in accordance with the terms of said notice.

     2. At the closing, you are directed (a) to date the stock assignments
necessary for the transfer in question, (b) to fill in the number of shares
being transferred, and (c) to deliver same, together with the certificate
evidencing the shares of stock to be transferred, to the Company or its assignee
pursuant to the exercise of the Company’s Repurchase Option.

     3. Purchaser irrevocably authorizes the Company to deposit with you any
certificates evidencing shares of stock to be held by you hereunder and any
additions and substitutions to said shares as defined in the Agreement.
Purchaser does hereby irrevocably constitute and appoint you as Purchaser’s
attorney-in-fact and agent for the term of this escrow to execute with respect
to such securities all documents necessary or appropriate to make such
securities negotiable and to complete any transaction herein contemplated,
including but not limited to the filing with any applicable state blue sky
authority of any required applications for consent to, or notice of transfer of,
the securities. Subject to the provisions of this paragraph 3, Purchaser shall
exercise all rights and privileges of a stockholder of the Company while the
stock is held by you.

     4. Upon written request of the Purchaser, but no more than once per
calendar year, unless the Company’s Repurchase Option has been exercised, you
shall deliver to Purchaser a certificate or certificates representing so many
shares of stock as are not then subject to the Company’s Repurchase Option.
Within 90 days after Purchaser ceases to be an Employee, you shall deliver to
Purchaser a certificate or certificates representing the aggregate number of
shares held or issued pursuant to the Agreement and not acquired by the Company
or its assignees pursuant to exercise of the Company’s Repurchase Option.

 



--------------------------------------------------------------------------------



 



     5. If at the time of termination of this escrow you should have in your
possession any documents, securities, or other property belonging to Purchaser,
you shall deliver all of the same to Purchaser and shall be discharged of all
further obligations hereunder.

     6. Your duties hereunder may be altered, amended, modified or revoked only
by a writing signed by all of the parties hereto.

     7. You shall be obligated only for the performance of such duties as are
specifically set forth herein and may rely and shall be protected in relying or
refraining from acting on any instrument reasonably believed by you to be
genuine and to have been signed or presented by the proper party or parties. You
shall not be personally liable for any act you may do or omit to do hereunder as
Escrow Agent or as attorney-in-fact for Purchaser while acting in good faith,
and any act done or omitted by you pursuant to the advice of your own attorneys
shall be conclusive evidence of such good faith.

     8. You are hereby expressly authorized to disregard any and all warnings
given by any of the parties hereto or by any other person or corporation,
excepting only orders or process of courts of law, and are hereby expressly
authorized to comply with and obey orders, judgments or decrees of any court. In
case you obey or comply with any such order, judgment or decree, you shall not
be liable to any of the parties hereto or to any other person, firm or
corporation by reason of such compliance, notwithstanding any such order,
judgment or decree being subsequently reversed, modified, annulled, set aside,
vacated or found to have been entered without jurisdiction.

     9. You shall not be liable in any respect on account of the identity,
authorities or rights of the parties executing or delivering or purporting to
execute or deliver the Agreement or any documents or papers deposited or called
for hereunder.

     10. You shall not be liable for the outlawing of any rights under the
statute of limitations with respect to these Joint Escrow Instructions or any
documents deposited with you.

     11. You shall be entitled to employ such legal counsel and other experts as
you may deem necessary properly to advise you in connection with your
obligations hereunder, may rely upon the advice of such counsel, and may pay
such counsel reasonable compensation therefor.

     12. Your responsibilities as Escrow Agent hereunder shall terminate if you
shall cease to be an officer or agent of the Company or if you shall resign by
written notice to each party. In the event of any such termination, the Company
shall appoint a successor Escrow Agent.

     13. If you reasonably require other or further instruments in connection
with these Joint Escrow Instructions or obligations in respect hereto, the
necessary parties hereto shall join in furnishing such instruments.

     14. It is understood and agreed that should any dispute arise with respect
to the delivery and/or ownership or right of possession of the securities held
by you hereunder, you are authorized and directed to retain in your possession
without liability to anyone all or any part of said securities until such
disputes shall have been settled either by mutual written agreement of the
parties concerned or by a final order, decree or judgment of a court of
competent jurisdiction after the time for appeal has expired and no appeal has
been perfected, but you shall be under no duty whatsoever to institute or defend
any such proceedings.

2



--------------------------------------------------------------------------------



 



     15. Any notice required or permitted hereunder shall be given in writing
and shall be deemed effectively given upon personal delivery or upon deposit in
the United States Post Office, by registered or certified mail with postage and
fees prepaid, addressed to each of the other parties thereunto entitled at the
following addresses or at such other addresses as a party may designate by ten
days’ advance written notice to each of the other parties hereto.

     
COMPANY:
  Hyperion Solutions Corporation

  5450 Great America Parkway

  Santa Clara, CA 95054
 
   
PURCHASER:
  <<Name>>

  <<Address>>
 
   
ESCROW AGENT:
  Corporate Secretary

  Hyperion Solutions Corporation

  5450 Great America Parkway

  Santa Clara, CA 95054

     16. By signing these Joint Escrow Instructions, you become a party hereto
only for the purpose of said Joint Escrow Instructions; you do not become a
party to the Agreement.

     17. This instrument shall be binding upon and inure to the benefit of the
parties hereto, and their respective successors and permitted assigns.

     18. These Joint Escrow Instructions shall be governed by, and construed and
enforced in accordance with, the internal substantive laws, but not the choice
of law rules, of California.

              Very truly yours, HYPERION SOLUTIONS CORPORATION
 
   
By:
   

 
Name:
   

 
Title:
   

 
 
    PURCHASER
 
      <<Name>>
 
    ESCROW AGENT
 
      Corporate Secretary


3



--------------------------------------------------------------------------------



 



EXHIBIT 3

CONSENT OF SPOUSE

     I, «SpouseName», spouse of «Name», have read and approve the foregoing
Restricted Stock Purchase Agreement (the “Agreement”). In consideration of the
Company’s grant to my spouse of the right to acquire shares of Hyperion
Solutions Corporation, as set forth in the Agreement, I hereby appoint my spouse
as my attorney-in-fact in respect to the exercise of any rights under the
Agreement and agree to be bound by the provisions of the Agreement insofar as I
may have any rights in said Agreement or any shares issued pursuant thereto
under the community property laws or similar laws relating to marital property
in effect in the state of our residence as of the date of the signing of the
foregoing Agreement.

Dated: _______________, 2005

     

--------------------------------------------------------------------------------

   
<<SpouseName>>
   

 